Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 08, 2016

The Court of Appeals hereby passes the following order:

A17I0055. OK LAKE LANIER, LLLP et al. v. CHARLES HOLSTON et al.

      OK Lake Lanier LLLP and Kolter Signature Homes GA, LLC (collectively the
“Lanier Defendants”) filed this application for interlocutory review of the trial court’s
order denying their motion for summary judgment. We, however, lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. The trial court reentered its order denying summary judgment
on September 26, 2016, because the Lanier Defendants sought a certificate of
immediate review outside the ten-day window proscribed by statute. The Lanier
Defendants then obtained a timely certificate of review on that same date. However,
OCGA § 5-6-34 (b) also mandates the filing of the interlocutory application within
ten days after entry of the certificate of immediate review. The Lanier Defendants
filed their interlocutory application on October 13, 2016, 17 days after the entry of
the certificate of immediate review. Accordingly, this application is untimely.
      In light of their untimely application, the Lanier Defendants filed an emergency
motion for extension of time to file their application. Pursuant to Court of Appeals
Rule 30 (g), however, “[n]o extension of time shall be granted for filing of
interlocutory applications.” “[W]hen the order appealed from is an interlocutory
order, the appellate court does not acquire jurisdiction unless the procedure of OCGA
§ 5-6-34 (b) for interlocutory appeal is followed.” Cherry v. Coast House, Ltd., 257
Ga. 403, 404 (2) (359 SE2d 904) (1987).
      In light of the above, the Lanier Defendants’ emergency motion is hereby
DENIED, and because they failed to follow our interlocutory appeal procedure, this
application is hereby DISMISSED for lack of jurisdiction.



                                     Court of Appeals of the State of Georgia
                                                                          11/08/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




                                        2